                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:18CR3159

       vs.
                                                             ORDER
JASON MICHAEL SIEMER,

                    Defendant.


      Counsel is advised that the court has continued all civil and criminal matters
scheduled for in-court appearances between March 17, 2020 and April 3, 2020. See
attached General Order 2020-05. Accordingly,

      IT IS ORDERED that:

      (1)    The defendant’s motion to continue, Filing no. 37, is granted.

       (2) The defendant’s two-hour evidentiary hearing and sentencing set for
March 18, 2020, are continued until further order of the court. The undersigned’s
judicial assistant will track this continuance and reset the hearing in due course.

      Dated this 16th day of March, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
